NO. 12-15-00276-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JOHN JACOB PRESLEY,                             §      APPEAL FROM THE 420TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      NACOGDOCHES COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Appellant John Jacob Presley was convicted of murder, sentenced to life imprisonment,
and fined $10,000.00.      This court affirmed his conviction.     See Presley v. State, No.
12-11-00021-CR (Tex. App.—Tyler Feb. 29, 2012, no pet.) (mem. op., not designated for
publication). On November 9, 2015, Appellant filed a notice of appeal from the trial court’s
October 20, 2015 order denying Appellant’s postconviction motion for appointment of counsel
and motion for leave to conduct discovery.
       As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). However,
there are certain narrow exceptions to this rule. Wright v. State, 969 S.W.2d 588, 589 (Tex.
App.—Dallas 1998, no pet.) (listing exceptions). The order Appellant attempts to appeal here is
not a final judgment of conviction. And no exception to the general rule stated in Workman
applies. Therefore, we have no jurisdiction over the appeal.
       On November 10, 2015, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.2, that the information received in this appeal does not contain a final
judgment or other appealable order. Appellant was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before December 10,
2015, to show the jurisdiction of this court. This deadline has now passed, and Appellant has
neither shown the jurisdiction of this court nor otherwise responded to its November 10, 2015
notice.
          Because Appellant has not shown the jurisdiction of this court, the appeal is dismissed
for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered December 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2015


                                        NO. 12-15-00276-CR


                                    JOHN JACOB PRESLEY,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1017393)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.